                                                     1   RICHARD E. TANASI, ESQ.
                                                         Nevada Bar No. 9699
                                                     2   TANASI LAW OFFICES
                                                     3   8716 Spanish Ridge Ave., Ste. 105
                                                         Las Vegas NV 89148
                                                     4   Telephone: (702) 906-2411
                                                         Facsimile: (866) 299-5274
                                                     5   Attorney for Plaintiff/Defendant
                                                     6
                                                                                    UNITED STATES DISTRICT COURT
                                                     7
                                                                                            DISTRICT OF NEVADA
                                                     8
                                                     9   UNITED STATES OF AMERICA
                                                                                                                CASE NO.: 2:18-cr-363-JAD-EJY
                                                    10                 Plaintiff,
                                                                                                                            STIPULATION TO
                                                    11   vs.                                                              CONTINUE PRETRIAL
TANASI LAW OFFICES




                                                                                                                           MOTION DEADLINE
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    12   JEREMI FAJARDO                                                      (5TH REQUEST)
                    Las Vegas, Nevada 89148




                                                    13                 Defendant.
                                                    14
                                                                IT IS HEREBY STIPULATED AND AGREED, by and between United States of
                                                    15
                                                    16   America, by and through Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang,

                                                    17   Assistant United States Attorney, JEREMI FAJARDO, by and through his attorney and Richard
                                                    18   E. Tanasi, that ONLY the PRETRIAL MOTION DEADLINES currently schedule for
                                                    19
                                                         November 22, 2019 be vacated and continued to a dated and time convenient to the Court,
                                                    20
                                                         but no sooner than (30) days. This is the Fifth request for a continuance of pretrial motion
                                                    21
                                                    22   deadlines.

                                                    23   ///
                                                    24
                                                    25
                                                         ///
                                                    26
                                                    27
                                                    28


                                                                                                        - 1-
                                                     1          Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following
                                                     2   reasons:
                                                     3
                                                                1. The defense needs more time to investigate possible motion grounds.
                                                     4
                                                                2. The parties are negotiating.
                                                     5
                                                     6          3. The defendant is incarcerated and does not object to the continuance.

                                                     7          4. The parties agree to the continuance.
                                                     8
                                                                5. The additional time requested herein is not sought for purposes of delay, but merely
                                                     9
                                                         to allow counsel for all defendant sufficient time within which to be able to effectively and
                                                    10
                                                         complete investigation of the discovery materials provided.
                                                    11
TANASI LAW OFFICES
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    12          6. For the above-stated reason, the ends of justice would best be served by a
                    Las Vegas, Nevada 89148




                                                    13   continuance of the pretrial motion deadlines.
                                                    14
                                                                DATED this 14th day of November, 2019.
                                                    15
                                                         U.S. ATTORNEY’S OFFICE                            TANASI LAW OFFICES
                                                    16
                                                    17
                                                         /s/                                                /s/
                                                    18   Brian Y. Whang                                    RICHARD E. TANASI, ESQ.
                                                         501 Las Vegas Blvd., South                        8716 Spanish Ridge Avenue, Ste. 105
                                                    19   Suite 100                                         Las Vegas, NV 89148
                                                    20   Las Vegas, NV 89101                               rtanasi@tanasilaw.com
                                                         Attorney for the UNITED STATES                    Attorney for JEREMI FAJARDO
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                         - 2-
                                                     1   RICHARD E. TANASI, ESQ.
                                                         Nevada Bar No. 9699
                                                     2   TANASI LAW OFFICES
                                                     3   8716 Spanish Ridge Ave., Ste. 105
                                                         Las Vegas NV 89148
                                                     4   Telephone: (702) 906-2411
                                                         Facsimile: (866) 299-5274
                                                     5   Attorney for Plaintiff/Defendant
                                                     6
                                                     7                               UNITED STATES DISTRICT COURT
                                                     8
                                                                                            DISTRICT OF NEVADA
                                                     9
                                                         UNITED STATES OF AMERICA
                                                    10                                                          CASE NO.: 2:18-cr-363-JAD-EJY
                                                                        Plaintiff,
                                                    11                                                                     STIPULATION TO
TANASI LAW OFFICES




                                                         vs.                                                             CONTINUE PRETRIAL
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    12                                                                    MOTION DEADLINE
                    Las Vegas, Nevada 89148




                                                         JEREMI FAJARDO                                                     (5TH REQUEST)
                                                    13
                                                                        Defendant.
                                                    14
                                                    15          Based upon the pending Stipulation of the parties, and good cause appearing therefore,
                                                    16
                                                         the Court finds that:
                                                    17
                                                                A. The parties have stipulated to continue the calendar call and trial dates as presently
                                                    18
                                                    19   scheduled.

                                                    20          B. This Court, being convinced that adequate showing has been made that were this
                                                    21
                                                         request for continuance to be denied, counsel would not have the necessary time to effectively
                                                    22
                                                         prepare for trial, taking into account the exercise of due diligence, and a miscarriage of justice
                                                    23
                                                         could result, based on the following:
                                                    24
                                                    25          1.      The defense needs more time to investigate possible motion grounds.

                                                    26          2.      The parties are negotiating.
                                                    27
                                                                3.      The defendant is incarcerated and does not object to the continuance.
                                                    28
                                                                4.      The parties agree to the continuance.

                                                                                                        - 3-
                                                     1          5.      The additional time requested herein is not sought for purposes of delay, but
                                                     2   merely to allow counsel for all defendant sufficient time within which to be able to effectively
                                                     3
                                                         and complete investigation of the discovery materials provided.
                                                     4
                                                                6. For the above-stated reason, the ends of justice would best be served by a
                                                     5
                                                     6   continuance of the pretrial motion deadlines.

                                                     7   ///
                                                     8
                                                         ///
                                                     9
                                                         ///
                                                    10
                                                         ///
                                                    11
TANASI LAW OFFICES
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    12   ///
                    Las Vegas, Nevada 89148




                                                    13   ///
                                                    14
                                                         ///
                                                    15
                                                         ///
                                                    16
                                                    17   ///

                                                    18   ///
                                                    19   ///
                                                    20
                                                         ///
                                                    21
                                                         ///
                                                    22
                                                    23   ///

                                                    24   ///
                                                    25   ///
                                                    26
                                                         ///
                                                    27
                                                         ///
                                                    28


                                                                                                         - 4-
                                                     1                                              ORDER
                                                     2          IT IS THEREFORE ORDERED that the parties shall have to and including
                                                     3   December 27, 2019 to file any and all pretrial motions and notices of defenses.
                                                     4          DATED this 18th day of November, 2019
                                                     5
                                                     6                                                        __________________________________
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                     7
                                                     8
                                                     9
                                                    10
                                                    11
TANASI LAW OFFICES
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    12
                    Las Vegas, Nevada 89148




                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                       - 5-
